Citation Nr: 0424213	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-13 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected patellofemoral syndrome of the right knee 
on and after June 15, 2001.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  






ATTORNEY FOR THE BOARD

K. Ehrman, Counsel





INTRODUCTION  

The veteran had active duty from July 1993 to July 1997, with 
decorations including the Combat Action Ribbon and duty in 
Somalia and Southwest Asia.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of a May 
2001 rating decision of the VA Medical Center and Regional 
Office Center (M&ROC) located in Fort Harrison, Montana.  The 
M&ROC, in pertinent part, denied a claim for an evaluation in 
excess of 10 percent for the veteran's service-connected 
patellofemoral syndrome of the right knee, but granted a 
temporary total rating (TTR) for convalescence from February 
12, 2001 to April 1, 2001.  See Board Decision and Remand, 
Introduction section, dated in October 2003.  

The veteran has also appealed an April 2002 M&ROC decision, 
pertinent part of which granted a claim of service connection 
for PTSD, assigning an initial 30 percent evaluation 
effective from July 27, 2001 date of claim.  

The veteran's PTSD claim for entitlement to an increased 
rating arises from an original rating following an award of 
service connection.  Consequently, the PTSD rating issue on 
appeal is not the result of a claim for "increased" 
entitlement, rather one involving the propriety of the 
original evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In June 2003 the M&ROC granted an increased evaluation of 20 
percent for patellofemoral syndrome of the right knee, 
effective from June 15, 2001 date of ascertainable increase.  

In an October 2003 Board Decision and Remand, the Board 
granted an increased evaluation of 20 percent for the right 
knee disability prior to June 15, 2001, and that matter is no 
longer in appellate status.  


However, the Board remanded the issues of the propriety of an 
initial 30 percent rating for PTSD, and an evaluation in 
excess of 20 percent for the right knee disability on and 
after June 15, 2001.  

In June 2004 the RO, in pertinent part, assigned a separate 
noncompensable (zero percent) evaluation for a right knee 
arthroscopy scar, and this matter is not in appellate status.  


FINDINGS OF FACT  

1.  VA notified the veteran of the evidence needed to 
substantiate his claims on appeal, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of the claims adjudicated herein.  

2.  Since June 15, 2001, clinical findings referable to 
patellofemoral syndrome, right knee, have shown to be 
manifested by essentially normal range of motion on repeated 
VA examination, without laxity, subluxation or objective 
demonstration of pain on use or pain on motion, with 
subjection complaints of greater impairment.  

3.  PTSD is productive of impairment which results in no more 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily with routine behavior, 
self-care and conversation normal.  


CONCLUSIONS OF LAW  

1.  On and after June 15, 2001, the criteria for an 
evaluation in excess of 20 percent for patellofemoral 
syndrome of the right knee are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 
5261 and 5262 (2003).  

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5013, 
5103A, 5107A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9433 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claims on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA-as to the claims adjudicated on the merits 
herein, and that the Board's decision to proceed in 
adjudicating the claims on appeal does not prejudice the 
veteran in the disposition of those claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id. at 422.  

In this case, the veteran filed his claim for an evaluation 
in excess of 10 percent for service-connected right knee 
disorder in December 2000, and the claim was denied in the 
M&ROC's May 2001 rating decision.  However, notice of VCAA 
was issued in September 2001, prior to the M&ROC's June 2003 
rating decision which granted an increased 20 percent rating 
for the right knee disability, effective from June 15, 2001, 
date of ascertainable increase-the limited issue presently 
on appeal, given the Board's October 2003 favorable decision.  
As such, the timing of the notices comport with the CAVC's 
holding in Pelegrini, supra, as to the limited aspect of the 
right knee issue on appeal-entitlement to an evaluation in 
excess of 20 percent from June 15, 2001 for the right knee 
disability.  

The timing of the VCAA notices also comport with the CAVC's 
holding in Pelegrini, supra, as to the propriety of an 
initial 30 percent evaluation for PTSD.  The veteran filed a 
claim of service connection for PTSD in July 2001, and notice 
of VCAA was issued by letters dated in September 2001 and 
November 2001, prior to the M&ROC's April 2002 M&ROC rating 
decision which granted service connection for PTSD, and 
assigned an initial 30 percent evaluation for PTSD, effective 
from July 27, 2001 date of claim.  Accordingly, the timing of 
the VCAA notice comports with the CAVC's holding in 
Pelegrini, supra. 

The substance of the notices are satisfactory as well, 
particularly in light of the numerous supplemental statements 
of the case (SSOC's) and the Board's notice contained in the 
October 2003 Decision and Remand.  Specifically, the 
September 2001 VCAA letter advised the veteran of his need to 
identify or submit evidence, not only of a current right knee 
symptomatology, but medical evidence showing that the 
disorder is more severe than previously thought or shown.  

This notice, and the November 2001 notice, also advised the 
veteran to identify all pertinent treatment regarding PTSD, 
and to submit medical evidence of greater symptomatology and 
impairment.  These notices also informed him that VA would 
attempt to obtain any evidence that he identifies.  An 
additional development letter was issued to him in January 
2004, per the Board's October 2003 Remand request.  

In these notices, the M&ROC specifically requested that the 
veteran send to VA any information he may have pertinent to 
his right knee and PTSD claims on appeal, and the M&ROC 
obtained all VA medical evidence identified by him.  The 
M&ROC also provided the veteran with a toll-free telephone 
number should he require additional information or answers to 
questions relevant to either of his claims.  There is no 
report of contact to indicate that he called with any 
question regarding any of these notices, as no reply is of 
record.  

Consistent with the duty to assist, and pursuant to the 
Board's October 2003 Remand, the M&ROC provided the veteran 
with a VA fee-basis joints and PTSD examinations in April 
2004, copies of which are on file.  

Once all of the above was completed, the M&ROC denied the 
right knee and PTSD claims in a May 2004 SSOC, which advised 
the veteran of the evidence considered and the reasons and 
bases for the continued denial of each of these claims.  

In reviewing the veteran's VA claims file, the Board notes 
that all identified VA treatment records have been obtained, 
and the evidence was again reviewed and considered in the 
SSOC of May 2004.  As a whole, the SOC and SSOC's also 
adequately advised the veteran of all appropriate regulations 
governing entitlement to an increased rating for service-
connected right knee disability, and the propriety of an 
initial 30 percent rating for service-connected PTSD.  The 
M&ROC's SOC and SSOC's included a recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
results of the October 2001, May 2003 and April 2004 VA 
examination reports and medical findings pertinent to both 
claims on appeal.  

Given the above, VA has made every reasonable effort to 
identify and obtain all relevant records in support of the 
veteran's claims adjudicated on appeal, and no further 
notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

In this case, as stated above, the record already contains 
sufficient medical evidence upon which to adjudicate the 
claims on appeal.  The veteran has not identified 
additionally available medical evidence relevant to the 
claims that has not already been obtained.  While the Board's 
October 2003 Remand noted that his clinical history 
identifies several private psychologic treatment providers, 
he failed to reply to the M&ROC's January 2004 letter 
requesting his assistance in obtained releases for copies of 
these potentially pertinent records.  He failed to cooperate 
in this regard, and his failure does not cloud the VA's 
compliance with the mandates of VCAA.  CAVC has long held 
that "the duty to assist is not always a one-way street," and 
that, if the veteran wishes assistance with his claim, "he 
cannot passively wait for it in the circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Given the above, "[T]he record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

The Board is satisfied that all necessary development 
pertaining to the claims on appeal, entitlement to an 
evaluation in excess of 20 percent for right knee 
patellofemoral syndrome, from June 14, 2001, and the 
propriety of an initial 30 percent evaluation for PTSD.  


Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002).  In evaluating a disability, 
the Board considers the current examination reports in light 
of the whole recorded history to ensure that the current 
rating accurately reflects the severity of the condition.  
Usually, a request for an increased rating must be viewed in 
light of the entire relevant medical history. See 38 C.F.R. 
4.1 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).   

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability. The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2003), the regulations do not give past medical 
reports precedence over current findings, and it is the 
present level of disability that is of primary concern with 
regard to the veteran's right knee disorder. Francisco v. 
Brown, 7 Vet. App. 55 (1994). 



Additionally, however, the PTSD claim arises from an appeal 
of the assignment of an initial rating following the original 
grant of service connection.  Consequently, as to PTSD, the 
rule from Francisco, supra, does not apply, and the rule of 
Fenderson v. West, at 12 Vet. App 119 (1999), does.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2003). All benefit of the doubt 
will be resolved in the appellant's favor.  38 C.F.R. § 4.3 
(2003).


Criteria for a Right Knee Disability

Under Diagnostic Code 5257 of the VA Rating Schedule, "other 
impairment of the knee, recurrent subluxation or lateral 
instability," productive of slight disability is rated as 10 
percent disabling.  A 20 percent rating is provided for 
moderate disability and a 30 percent rating is provided for 
severe disability.  38 C.F.R. § 4.71a, Code 5257 (2003).

Under Code 5258, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint is rated as 20 percent disabling. 38 C.F.R. § 4.71a, 
Code 5258 (2003).

Under Code 5259, removal of the semilunar cartilage, 
symptomatic, is rated as 10 percent disabling. 38 C.F.R. § 
4.71a, Code 5259 (2003).

Under Code 5260, limitation of flexion of the leg will be 
rated as 10 percent disabling where flexion is limited to 45 
degrees. A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees. 38 C.F.R. § 4.71a, 
Code 5260 (2003).

Under Code 5261, limitation of extension of the leg is 
evaluated as 10 percent disabling where extension is limited 
to 10 degrees. A 20 percent rating is provided for limitation 
of extension to 15 degrees. A 30 percent schedular rating is 
provided for limitation of extension to 20 degrees. A 40 
percent rating is provided for limitation of extension to 30 
degrees, and a 50 percent rating is provided for limitation 
of extension to 45 degrees. 38 C.F.R. § 4.71a (2003).  

See also 38 C.F.R. § 4.71, Plate II (2003) which specifies 
that, generally, normal flexion and extension of a knee is 
from 0 to 140 degrees.  

The Board emphasizes that the veteran is not diagnosed with 
any arthritis of the right knee.  That is, X-ray studies of 
February 2001 and October 2001 were negative, and 
examinations, both VA and private, dated in May 2003 and 
April 2004 included limited findings and the examiners did 
not find X-rays indicated.  Accordingly, Diagnostic Codes 
5003 and 5010 are inapplicable.  The Board adds, however, 
that the findings (detailed below) would not warrant an 
evaluation in excess of 20 percent even if arthritis were to 
be found.  

In DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), the CAVC 
held that consideration must be given to functional losses 
caused by pain, limited or excess movement, weakness, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such functional 
loss may be due to the absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior.  
(Emphasis added).  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled. 38 C.F.R. § 4.40 (2003).  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following: (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) excess 
fatigability, (e) incoordination, (f) pain on movement, 
swelling, deformity or atrophy of disuse. Instability, 
disturbance of locomotion, interference with standing and 
weightbearing are related considerations. 38 C.F.R. § 4.45 
(2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2003).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

In the present case on appeal, the veteran is service-
connected for patellofemoral syndrome of the right knee, 
without any post-June 15, 2001 diagnosis of arthritis, and 
with very minimal clinical findings on objective, repeated 
examinations-both VA and private fee-basis, warranting no 
more than the current 20 percent evaluation, from June 15, 
2001 to the present.  

A June 15, 2001 magnetic resonance imaging (MRI) study 
revealed a possible degenerative irregular mild tear of the 
undersurface of the posterior horn of the medial meniscus, as 
well as an unusual signal in the medial compartment 
anteriorly and relatively superficially that is dark on all 
sequences, usually associated with fibrosis or hemosiderin.  
The author of the MRI cautioned that clinical correlation was 
needed.  

VA treatment records from June 15, 2001 to May 2003 show 
almost no treatment for complaints of right knee pain, but 
with no effusion or clinical finding on those rare occasions 
when the veteran sought care for right knee symptomatology.  

On VA examination in May 2003, there was no effusion or 
swelling and no warmth in the right knee as compared to the 
left knee.  Cruciate ligaments were intact on testing; 
anterior drawer sign was negative, and there was a trace of 
tenderness on palpation of the patellar tendon.  The kneecap 
was freely mobile with mild pain on movement, and moderate 
crepitus, with was mildly painful as well.  Range of motion 
of the knee was from 8 degrees of extension to 128 degrees of 
flexion.  The impression was chronic right patellofemoral 
syndrome, with ongoing symptoms of pain, which appear to be 
"mildly" improved post-arthroscopy, with some limitation of 
activity as reported by the veteran.  

On private fee-basis examination in April 2004, the veteran 
reported a burning on the medial and lateral aspects of the 
right patella, with no locking.  On examination, the veteran 
had a normal gait, without a limp, he did not appear 
uncomfortable; he could sit and stand without difficulty, and 
perform full squat and recover with complaint or difficulty, 
usually equally.  

The patella was localized centrally, and was stable without 
evidence of subluxation, with no pain with pressure upon the 
patella during range of motion.  The veteran had normal and 
equal range of motion of both knees, left equal right, with 
extension to zero degrees, and flexion to 130 degrees, 
without complaint of pain.  There was "very, very minimal" 
subpatellar crepitation palpated during flexion and extension 
of the right knee, with deep tendon reflexes at the knees and 
ankles equal at 2/5.  

The examiner was of the opinion that there was "very 
little" evidence of any postoperative patellofemoral 
syndrome at this time, and that the diagnosis was arrived 
historically upon a review of the clinical history.  The 
examiner opined that the right knee disorder involved only 
the knee joint, and not any muscle or nerve.  Specifically, 
the examiner found that there was no weakened motion, excess 
fatigability or incoordination; the right knee did not affect 
average employment in a civil occupation; there was no 
evidence of any pain on motion of the right knee joint; no 
objective manifestation what would demonstrate disuse or 
functional impairment due to pain; the arthroscopic wounds 
were well-healed, non-tender and not a factor; and the 
examiner opined that the range of motion of zero to 130 
degrees was normal for the veteran, given an equal range of 
motion of the left knee, and that there was no limitation of 
motion due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.  

The clinical findings noted above, including on both VA and 
private fee-basis examinations, warrant no more than the 
current 20 percent rating under all applicable Diagnostic 
Codes, including Diagnostic Codes 5257, 5260 and 5261.  With 
no showing of any ankylosis, Diagnostic Code 5256 does not 
apply, with no showing of any subluxation or lateral 
instability, Diagnostic Code 5257 does not apply, and with no 
limitation of motion, Diagnostic Codes 5260 and 6261 afford 
no basis for an increased rating.  Finally, the 20 percent 
rating under Diagnostic Code 5258 is the maximum allowable 
for a dislocated semilunar cartilage, with frequent episodes 
of locking pain and effusion into the joint-symptoms not 
demonstrated above.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The demonstrated clinical findings show minimal effusion, if 
any currently, no instability, and minimal findings on 
objective examinations, including X-ray studies.  Even if a 
diagnosis of arthritis were shown clinically, the clinical 
findings demonstrated by the evidence above would not warrant 
an evaluation in excess of 20 percent under Diagnostic Code 
5010.  

Additionally, the Board notes that VA examination has been 
silent for functional loss due to pain by virtue of pain or 
incoordination, or fatigability, etc., such as to preclude 
assignment of increased evaluation with application of 
38 C.F.R. §§ 4.40, 4.45, DeLuca, supra.  Accordingly, with no 
basis for an evaluation in excess of 20 percent under all 
applicable VA Diagnostic Codes, the claim on appeal must be 
denied.  The weight of the clinical evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application in this case.  


Initial Evaluation for PTSD

PTSD is evaluated under Diagnostic Code 9411.  Under this 
Diagnostic Code, a 30 percent disability rating is warranted 
for all psychiatric disabilities, to include the veteran's 
service-connected PTSD, when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

Additionally, the Global Assessment of Functioning (GAF) 
scale reflects the, "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [Citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM) 
(4th ed.), p.32.] GAF scores ranging from 71 to 80 reflect 
that if symptoms are present, then they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupations, or school 
functioning (e.g., temporarily falling behind in schoolwork).  


GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

The veteran asserts that his PTSD has rendered him socially 
isolated and industrially impaired as a result of an 
inability to maintain employment.  The clinical evidence on 
file, detailed below, does not support his assertions.  

In the present case on appeal, the Board initially notes that 
VA treatment records of October 2001 through April 2004 show 
that the veteran does not regularly attend any PTSD group or 
individual mental health counseling for his PTSD, but rather, 
received occasional treatment for depression and anger.  On 
VA examinations in October and November 2001, he denied any 
group therapy, but admitted to one-on-one counseling.  His 
primarily complaint was sleep difficulty.  

On mental status examination in October 2001, he displayed no 
gross memory defects, no organic brain syndrome was 
suspected, and there were no signs of psychotic process.  The 
veteran had no signs of inappropriate affect, loosened 
associations, suicidal or homicidal ideation, and the veteran 
did not display a full set of depressive symptoms.  The 
diagnosis was PTSD, currently of a mild to moderate severity.  
A GAF of 60 was noted.  

On VA examination in November 2001, the diagnosis was 
depression, and "possible" PTSD.  The veteran gave a 
history of treatment for anger management.  A GAF of 65 was 
noted.  

VA treatment records of 2002 show occasional treatment for a 
depressed mood.  The veteran does not attend PTSD group or 
individual counseling.  

On VA examination in May 2003, the veteran was employed and 
he denied having any work-related problems.  He denied any 
psychiatric counseling, claiming that it interfered with his 
work schedule.  He also reported significant improvement in 
his angry temper difficulties, with use of Zoloft medication.  
He admitted to being able to get along with people much 
better, although he continued to report and endorse symptoms 
of PTSD, with nightmares, sleep difficulty, startle response 
and hypervigilance.  

Mental status examination was, however, "unremarkable."  
The examiner found no anxiety or depression, with only a 
mildly dysphoric mood, and intact memory.  There was no 
impairment of concentration or attention, and no thought 
disorder.  A GAF of 70 to 75 was given.  

On VA evaluation in April 2004, the veteran showed no signs 
of cognitive difficulties.  His PTSD symptoms included 
nightmares approximately 2-3 times per month, but these were 
not as severe as in the past where he could not return to 
sleep.  He also reported mild mood problems, but mental 
status examination continued to be essentially unremarkable.  
Underlying mood was one of irritability, memory was 
functionally intact, and there were not disorders of speech, 
thought or thinking.  He was noted not to have received any 
mental health treatment for the past two years, although he 
continued to use Zoloft.  

The above noted medical evidence of record shows that 
severity of PTSD symptomatology consistently meets no more 
than the criteria for a 30 percent evaluation under 38 C.F.R. 
§ 4.130.  

While the earlier evidence suggested that the veteran was 
experiencing some occupational and social impairment with a 
decrease in work efficiency and periods of inability to 
perform occupational tasks, his GAFs of October and November 
2001 were 60 and 65, consistent with a 30 percent evaluation, 
and later GAF's support what the examiner's have found: the 
veteran has significantly benefited with the use of Zoloft 
medication.  The salient point is that while the veteran may 
continue to experience some occasional episodes of 
occupational and social impairment, there is no clinical 
evidence of record which demonstrates that these symptoms are 
more than occasional or intermittent, and the veteran clearly 
functions satisfactorily with routine behavior, self-care, 
and normal conversation.  

In the final analysis, assuming all demonstrated psychiatric 
symptoms are the result of service-connected PTSD-a generous 
assumption in this case, the veteran still could not be said 
to meet or more closely approximate the criteria for a 
50 percent evaluation under 38 C.F.R. § 4.130.  

That is, the veteran is not shown to have symptoms of, or 
which approximate, a flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment in short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  He is 
not shown to have suspiciousness, panic attacks (weekly or 
less often) or mild memory loss (although he reports 
forgetting names and events)-all of which are also 
specifically contemplated by a 30 percent evaluation.  

While some of the medical evidence shows some depression and 
sleep impairment, these symptoms-most prominent in 2001, 
never exceeded the criteria for a 30 percent evaluation.  
Moreover, the veteran has not availed himself to any VA or 
private mental health counseling.  Accordingly, the Board can 
find no basis for the claim on appeal.  

In finding so, the Board adds that the veteran has never had 
any impaired judgment, disturbances of motivation, and there 
has never been a showing of any speech, thought, or memory 
impairment.  Accordingly, the Board is of the opinion that 
the veteran's demonstrated clinical picture due to PTSD does 
not exceed the criteria for a 30 percent evaluation.  

The above result is also contemplated by the GAF scores of 
record, ranging from 60 and 65 in October and November 2001, 
and 75 most recently.  These GAF scores under the DSM states 
reflects no more than some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
indicates that the veteran is functioning pretty well-he is 
holding down a full time job, and has some meaningful 
interpersonal relationships with his family, aside from his 
obvious abuse of alcohol.  While the October 60 GAF arguably 
could support a higher evaluation, PTSD symptoms noted at 
that time did not, and a GAF of 65 was found a few weeks 
later in November 2001.  


Additional Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

The Board also finds that the evidence of record does not 
suggest such an unusual or exceptional disability picture so 
as to render "impractical" the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321.  Although the 
veteran has a period of unemployment, he is currently 
employed full-time, and he was never objectively shown to be 
unemployed as a result of service-connected PTSD or right 
knee disability.  Given the veteran's clinical history and 
clinical notations on VA examinations from 2001 to 2004, and 
his limited treatment and symptomatology, the Board must 
conclude that the evidence fails to show an unusual or 
exceptional disability picture.  

Frequent periods of orthopedic or psychiatric hospitalization 
or in marked interference with employment is not demonstrated 
or approximated.  Id.  It is undisputed that service-
connected right knee disability or PTSD has some adverse 
affect on his employment and relationships, but it bears 
emphasis that the VA's Schedule and rating criteria are 
designed to take such factors into account.  

The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  

"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  Therefore, given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
M&ROC for referral of this issue to the VA Central Office for 
consideration of extraschedular evaluations is not warranted 
in this case.  

The Board gives all due consideration to the veteran's 
assertions of greater impairment.  However, while he is 
competent to provide evidence of observable symptoms, he is 
not competent to attribute any symptoms to a given cause, and 
it is the objective clinical findings which are of greater 
probative weight.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  The Board finds that the veteran's assertions of 
greater impairment are less probative than the findings on 
repeated VA orthopedic and psychiatric examinations.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107A; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board finds that there is a fair preponderance 
of the evidence against the claims on appeal, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for patellofemoral syndrome of the right knee is denied, from 
June 15, 2001.  

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



